Exhibit CREDIT AGREEMENT BETWEEN: PROVIDENT ENERGY TRUST, as Borrower - and - NATIONAL BANK OF CANADA, as Administrative Agent - and - NATIONAL BANK FINANCIAL INC. and TD SECURITIES as Co-Lead Arrangers Joint Bookrunners - and - TD SECURITIES as Syndication Agent -and- THE BANK OF NOVA SCOTIA and BANK OF MONTREAL as Co-Documentation Agents -and- THOSE FINANCIAL INSTITUTIONS NAMED ON SCHEDULE "C" ANNEXED HERETO, AND SUCH OTHER FINANCIAL INSTITUTIONS AS MAY BECOME PARTIES HERETO, as Lenders May 4, 2007 TABLE OF CONTENTS Page Article 1 INTERPRETATION 1.1 Definitions 2 1.2 Headings, Articles and Sections 2 1.3 Number; persons; including 2 1.4 Accounting Principles 2 1.5 References to Agreements and Enactments 3 1.6 Time 3 1.7 Governing Law 3 1.8 Conversion To or From U.S. Dollars 3 1.9 Schedules 3 Article 2 THE CREDIT FACILITY 2.1 Obligation of Lenders and Total Commitment. 4 2.2 Purpose 4 2.3 Availments 4 2.4 Minimum Drawdowns 5 2.5 Utilization of Credit Facility 5 2.6 Conversion Option 6 2.7 Rollovers and Conversions 7 2.8 Administrative Agent's Obligations Under the Revolving Facility with Respect to Canadian Prime Rate Loans, U.S. Base Rate Loans and LIBOR Loans 7 2.9 Lenders' and Administrative Agent's Obligations Under the Revolving Facility with Respect to Canadian Prime Rate Loans, U.S. Base Rate Loans and LIBOR Loans 8 2.10 Irrevocability 8 2.11 Non Contribution of a Lender 8 2.12 Hedging with Lenders 8 2.13 Borrowing Base 10 2.14 Determination of Midstream Borrowing Base 10 2.15 Determination of Reserve Borrowing Base 11 2.16 Borrowing Base Shortfall 12 - i - TABLE OF CONTENTS (continued) Page 2.17 Extension of Revolving Credit. 13 2.18 Currency Excess 14 Article 3 BANKERS' ACCEPTANCES 3.1 Bankers' Acceptances 15 3.2 Form and Execution of Bankers' Acceptances 15 3.3 Power of Attorney; Provision of Bankers' Acceptances to Lenders 16 3.4 Mechanics of Issuance 17 3.5 Rollover, Conversion or Payment on Maturity 18 3.6 Restriction on Rollovers and Conversions 19 3.7 Rollovers 19 3.8 Conversion into Bankers' Acceptances 20 3.9 Conversion from Bankers' Acceptances 20 3.10 BA Equivalent Advances 20 3.11 Termination of Bankers' Acceptances 20 Article 4 LETTERS OF CREDIT AND LETTERS OF GUARANTEE 4.1 Availability 20 4.2 Currency and Form 21 4.3 No Conversion 21 4.4 Reimbursement or Conversion on Presentation; Issuing Lender Indemnity 21 4.5 Additional Provisions 22 Article 5 CHANGE IN CIRCUMSTANCES 5.1 Change in Law 24 5.2 Prepayment of Portion 26 5.3 Illegality 27 5.4 Market Disruption 27 Article 6 CONDITIONS PRECEDENT TO BORROWINGS 6.1 Effectiveness and Conditions Precedent 28 - ii - TABLE OF CONTENTS (continued) Page 6.2 Conditions Precedent to All Drawdowns 29 6.3 Waiver 29 Article 7 FEES AND INTEREST 7.1 Interest on Canadian Prime Rate Loans, U.S. Base Rate Loans and LIBOR Loans 29 7.2 Nominal Rates; No Deemed Reinvestment 31 7.3 Acceptance Fees 31 7.4 Standby Fees 31 7.5 Administrative Agent's Fees 31 7.6 Renewal Fee 31 7.7 LC's and LG's 32 7.8 Calculation of Rates 32 7.9 Interest on Arrears 32 7.10 Maximum Rate Permitted by Law 33 7.11 Other Fees 33 Article 8 REPAYMENTS AND REDUCTIONS 8.1 Mandatory Repayments 33 8.2 Optional Cancellation or Reduction of Credit Facilities 33 8.3 Optional Repayment 34 8.4 Additional Repayment Terms 35 Article 9 PLACE, MANNER, CURRENCY AND APPLICATION OF PAYMENTS 9.1 Place of Payment of Principal, Interest and Fees; Payments to Administrative Agent 37 9.2 Designated Accounts of the Lenders 37 9.3 Funds 37 9.4 Application of Payments 37 9.5 Payments Clear of Taxes 38 9.6 Set Off 39 9.7 Judgment Currency 39 - iii - TABLE OF CONTENTS (continued) Page Article 10 REPRESENTATIONS AND WARRANTIES 10.1 Representations and Warranties of Borrower 40 Article 11 GENERAL COVENANTS 11.1 Affirmative Covenants of the Borrower and Each Restricted Subsidiary 44 11.2 Negative Covenants of the Borrower and each Restricted Subsidiary 48 11.3 Further Dispositions 52 11.4 Permitted Unrestricted Subsidiary Loans 53 11.5 Performance by Lenders 54 Article 12 SECURITY 12.1 Security 54 12.2 Registration 55 12.3 Forms 55 12.4 Continuing Security 56 12.5 Dealing with Security 56 12.6 Effectiveness 57 12.7 Release and Discharge of Security 57 12.8 Transfer of Security 58 12.9 Hedging Obligations 58 12.10 Restricted Subsidiaries 59 Article 13 EVENTS OF DEFAULT 13.1 Events of Default 60 13.2 Remedies 62 13.3 Termination of Financial Instruments 62 Article 14 SHARING AND EQUALITY AMONG LENDERS 14.1 Distribution Among the Lenders 63 14.2 Equality Among the Lenders 63 14.3 Other Security 63 - iv - TABLE OF CONTENTS (continued) Page 14.4 Direct Payment to a Lender 63 14.5 Adjustments Among Lenders 64 Article 15 THE ADMINISTRATION AGENT AND THE LENDERS 15.1 Appointment of the Administrative Agent 65 15.2 Action by Administrative Agent 65 15.3 Liability of the Administrative Agent 66 15.4 Notices of Default 67 15.5 Liability of Lenders 67 15.6 Indemnification 67 15.7 Credit Decision 68 15.8 Legal Proceedings and Enforcement Measures 68 15.9 Sharing of Information 69 15.10 No Association Among Lenders 69 15.11 Successor Administrative Agent 69 15.12 Option of Lenders to Replace a Lender 70 Article 16 WAIVERS AND AMENDMENTS 16.1 Waivers by the Administrative Agent Acting Alone 70 16.2 Amendments and Waivers with the Approval of the Majority Lenders 70 16.3 Amendments and Waivers with the Unanimous Approval of Lenders 70 16.4 Amendments with the Approval of the Administrative Agent 71 16.5 Binding Effects upon Lenders 71 16.6 Failure to Act 71 Article 17 ASSIGNMENTS AND PARTICIPATIONS 17.1 Assignments 71 17.2 Participations 72 17.3 Confidentiality 72 - v - TABLE OF CONTENTS (continued) Page Article 18 MISCELLANEOUS 18.1 Books and Accounts 74 18.2 Determination 74 18.3 Notes 74 18.4 Oral Notices or Instructions 74 18.5 Compensation 74 18.6 Irregular Notice of Utilization, Conversion, Renewal or Repayment 75 18.7 Indemnification 75 18.8 Severability 76 18.9 Time is of the Essence 76 18.10 Authority to Debit and Credit 76 18.11 Further Assurances 77 18.12 Enurement and Assignment 77 18.13 Previous Agreements 77 Article 19 ANNUAL REVIEW AND PRICING 19.1 Annual Review 77 Article 20 NOTICES 20.1 Sending of Notices 77 20.2 Receipt of Notices 78 20.3 Counterparts 78 20.4 Conflict 79 20.5 Acknowledgment Re Unitholder Liability 79 - vi - CREDIT AGREEMENT THIS AGREEMENT is made as of May 4, 2007. BETWEEN: PROVIDENT ENERGY TRUST, as Borrower - and - NATIONAL BANK OF CANADA, as Administrative Agent - and - NATIONAL BANK FINANCIAL INC. and TD SECURITIES as Co-Lead Arrangers Joint Bookrunners - and - TD SECURITIES as Syndication Agent -and- THE BANK OF NOVA SCOTIA and BANK OF MONTREAL as Co-Documentation Agents -and- THOSE FINANCIAL INSTITUTIONS NAMED ON SCHEDULE "C" ANNEXED HERETO, AND SUCH OTHER FINANCIAL INSTITUTIONS AS MAY BECOME PARTIES HERETO, as Lenders WHEREAS PEL and certain of the Lenders are parties to the Existing Credit Agreement; AND WHEREAS the Borrower has requested and the Lenders have agreed to provide certain credit facilities on the terms and conditions and for the purposes set out in this Agreement in replacement of the Existing Credit Agreement; This is a counterpart execution page to the Credit Agreement between Provident Energy Trust, as borrower, National Bank of Canada, as administrative agent, and the financial institutions party thereto. AND WHEREAS National Bank of Canada has agreed to act as Administrative Agent for the Lenders under the Credit Facility on the terms and conditions and for the purposes set out in this Agreement. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants and agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby conclusively acknowledged by each of the parties hereto, the parties hereto covenant and agree as follows: ARTICLE 1 INTERPRETATION 1.1 Definitions.Capitalized words and phrases used in the Documents, the Schedules hereto and in all notices and communications expressed to be made pursuant to this Agreement will have the meanings set out in Schedule "A", unless otherwise defined in any of the Documents. 1.2 Headings, Articles and Sections.The division of this Agreement into Articles and Sections and the insertion of headings are for convenience of reference only and will not affect the construction or interpretation of this Agreement.The terms "this Agreement", "hereof", "hereunder" and similar expressions refer to this Agreement and not to any particular Article, Section or other portion hereof and include any agreement supplemental hereto.Unless something in the subject matter or context is inconsistent therewith, references herein to Articles and Sections are to Articles and Sections of this Agreement. 1.3 Number; persons; including.Words importing the singular number only will include the plural and vice versa, words importing the masculine gender will include the feminine and neuter genders and vice versa, words importing persons will include individuals, partnerships, associations, trusts, unincorporated organizations and corporations and vice versa and words and terms denoting inclusiveness (such as "include" or "includes" or "including"), whether or not so stated, are not limited by their context or by the words or phrases which precede or succeed them. 1.4 Accounting Principles.Wherever in this Agreement reference is made to generally accepted accounting principles, such reference will be deemed to be to the recommendations at the relevant time of the Canadian Institute of Chartered Accountants, or any successor institute, applicable on a consolidated basis (unless otherwise specifically provided or contemplated herein to be applicable on an unconsolidated basis) as at the date on which such calculation is made or required to be made in accordance with generally accepted accounting principles.Where the character or amount of any asset or liability or item of revenue or expense or amount of equity is required to be determined, or any consolidation or other accounting computation is required to be made for the purpose of this Agreement or any other Document, such determination or calculation will, to the extent applicable and except as otherwise specified herein or as otherwise agreed in writing by the parties, be made in accordance with generally accepted accounting principles applied on a consistent basis. - 2 - 1.5 References to Agreements and Enactments.Reference herein to any agreement, instrument, licence or other document will be deemed to include reference to such agreement, instrument, licence or other document as the same may from time to time be amended, modified, supplemented or restated in accordance with the provisions of this Agreement; and reference herein to any enactment will be deemed to include reference to such enactment as re-enacted, amended or extended from time to time and to any successor enactment. 1.6 Time.Except where otherwise indicated in this Agreement, any reference in the Agreement to a time will mean local time in Calgary, Alberta. 1.7 Governing Law.This Agreement will be governed by and construed in accordance with laws of the Province of Alberta and the laws of Canada applicable therein without prejudice to or limitation of any other rights or remedies available under the laws of any jurisdiction where property or assets of the Borrower and Restricted Subsidiaries may be found. The Administrative Agent and Lenders may commence and prosecute legal proceedings against the Borrower and Restricted Subsidiaries pursuant to or in relation to the Documents in the courts of Alberta or such other jurisdiction or jurisdictions as the Lenders may, in their sole and absolute discretion, deem advisable, and the Borrower and Restricted Subsidiaries attorn to the jurisdiction of the court or courts so selected by the Lenders. 1.8 Conversion To or From U.S. Dollars.Where a Canadian Dollar amount has to be converted or expressed in U.S. Dollars, or where its U.S. Dollar Equivalent Amount has to be determined (or vice versa), the calculation will be made on the relevant date at the Bank of Canada noon rate on the Banking Day immediately preceding the day of calculation for U.S. Dollars against Canadian Dollars (or vice versa) on such date. 1.9 Schedules.The following are the Schedules annexed hereto and incorporated by reference and deemed to be part hereof: Schedule "A"Definitions Schedule
